Citation Nr: 1228027	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefit sought on appeal.

When this case was previously before the Board in February 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran did not serve or visit on-shore in Vietnam. 

2.  The Veteran was not exposed to herbicide while on active duty. 

3.  Prostate cancer was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's prostate disability is related to active duty. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be so presumed. 38 U.S.C.A. §§ 1110 , 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in April 2007, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, VA medical records, correspondence from the Veteran, correspondence from the Veteran's service department, correspondence from the U.S. Army and Joint Services Records Research Center (JSRRC), and correspondence from the National Archives.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Board also finds that there has been substantial compliance with the February 2011 remand instructions.  In this regard, while VA did not obtain the actual deck logs or other records from the USCG GLACIER, VA did obtain a summary of the relevant deck logs made by the JSSRC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran has prostate cancer as a result of service.  The Board recognizes that the Court in McLendon held that the third element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical, or indeed lay, evidence of record in this case contains any indication that the Veteran incurred or aggravated prostate cancer during or as a result of active duty.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Analysis 

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

If a veteran was exposed to an herbicide agent during active service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a) (2011).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that he served in Vietnam.  See April 2007 VA Form 21-526.  He contends that the exposure to herbicide occurred in the spring of 1967 after his ship, the USCG GLACIER, left Fiji and traveled through a cloud of gasses which were dispersed or caused by aircraft headed to Hawaii.  He says that his ship was quarantined for 3 to 5 days at San Francisco Bay before it went to its home port of Long Beach.  He states that he was hospitalized at Balboa Naval Hospital in San Diego until his discharge in February 1968.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer on any basis.

The Board finds that the evidence does not establish that the Veteran served in the Republic of Vietnam.  In May 2007 correspondence, the service department informed VA that it was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  The Board observes that the Veteran's service treatment records, service personnel records and DD 214 fail to show Vietnam service.  

As the record does not establish that the Veteran served or visited on-shore in Vietnam during the Vietnam Era, service connection for prostate cancer on a presumptive basis based on herbicide exposure is not warranted.  38 C.F.R. § 3.307(a).  See Haas, supra. 

Turning to service connection on a direct basis, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to prostate cancer.  Because the claimed condition was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997). 

The earliest post-service indication of prostate cancer is dated many years after the Veteran's active duty.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board also finds that the record contains no competent evidence, such as service treatment records, service personnel records or deck logs, that the Veteran was exposed to herbicide while on active duty.  In October 2007 correspondence, the Naval Medical Center in San Diego stated that a thorough search had failed to locate the requested inpatient records.  

In November 2011 correspondence, the JSRRC relates that it had reviewed the relevant deck logs from the USCG GLACIER.  The JSSRC sets forth highlights from the deck logs and concludes that the deck logs did not document the gas cloud explosion incident described by the Veteran.  It did document that on April 3, 1967, while underway from Suva, Fiji to California, the main diesel engine #1A had a crankcase explosion, that the ship commenced sounding fog signals with reduced speed and visibility during the period from April 9-13, 1967, and that the ship held a pyrotechnic exercise on April 15, 1967.

A February 2012 Memorandum in the claims file makes a formal finding of a lack of information required to corroborate inservice exposure to herbicide.  The Memorandum states that all procedures to obtain the information had been correctly followed, all efforts to obtain the information had been exhausted, and further efforts were futile.  The Memorandum lists the attempts made to obtain the information.  

In April 2012 correspondence, the Veteran asserted in essence that the deck logs, or the report of their content, were inaccurate.  He stated that VA doctors examined the crew for an unknown illness while the ship was in San Francisco Bay.  He also stated that the news of the gas exposure came from a high-ranking engineering officer.  

The Board finds, however, that the Veteran's contentions linking his post-service prostate cancer to inservice exposure to herbicide simply do not support his claim. 

The Veteran is competent to testify as to having been exposed to a gas cloud while on the USCG GLACIER.  The Board finds that this assertion is credible.  However, the Veteran is not competent to attest that the gas cloud to which he was exposed contained or consisted of herbicide.  The Veteran has submitted no documentation to corroborate his factual assertions as to exposure to herbicide on the USCG GLACIER.  As noted, VA has been unable to locate such documentation.  

In addition, as a layperson the Veteran is not competent to diagnose the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). As a result, his assertions cannot constitute competent medical evidence that his post-service prostate cancer is related to his active duty, to include exposure to herbicide. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, in this case the Veteran simply has not asserted that he has had observable symptoms of prostate cancer which have continued since active duty. 

In sum, there has been no demonstration by the competent medical, or competent and credible lay, evidence of record that the Veteran is entitled to service connection on any basis for prostate cancer.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


